DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-22 are presented for examination.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 22, in the reply filed on 07/29/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner’s finding lacks sufficient grounds upon which it can be evaluated whether in fact the stated distinction meets the requirement of “materially different” under MPEP §802.01 and §806.06. Applicants argue too that there is no undue burden on the Examiner to search all of the claims because the claims of both groups purportedly require the process of analyzing a phenylhydrazine content in a 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient. This is not found persuasive because the process of analyzing a phenylhydrazine content in a 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient in the claims of Group II is unrelated to what is actually administering to patients.  The claims require administering any medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient “such that the phenylhydrazine content in the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient is 20 ppm or less”, regardless of how such content is determined.  The distinction is materially different under MPEP §802.01 and §806.06 because one can literally practice the invention of Group I without infringing on the invention of Group II and vice versa.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2022.

Priority
The present application is a divisional of U.S. Application No. 17/536,947, filed November 29, 2021, which is a continuation of U.S. Application No. 16/976,287, filed August 27, 2020, which is a National Stage of International Application No. PCT/JP2019/007415, filed February 27, 2019, which is based upon and claims the benefit of priority to International Application No. PCT/JP2018/007544, filed February 28, 2018.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 04/27/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA ET AL. (J. Clin. Biochem. Nutr., November 2017, vol. 61, no. 3, pages 164-168) (Published Online October 26, 2017) (Newly cited by the Examiner).
Claim 22 requires a 3-methyl-1-phenyl-2-pyrazolin-5-one (endaravone) active pharmaceutical ingredient obtained by a process comprising the method of claim 1.
"[E]ven though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP 2113(I).
Tanaka et al. teach Edaravone (3-methyl-1-phenyl-2-pyrazolin-5-one) has garnered  attention since its approval for amyotrophic lateral sclerosis in Japan (2015) and the United States (2017). Edaravone is administered intravenously, and as such, is distributed in the form of aqueous solution. (Abstract.)  They thus teach a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and a pharmacologically and pharmaceutically acceptable additive [aqueous solution]. Specifically, they teach dissolving 30 mg edaravone in 20 mL water and, if necessary, 1 N aqueous sodium hydroxide was added, and the final pH was adjusted to 5–6 by adding 1 N aqueous HCl. The resulting 8.61 mM edaravone aqueous solution was mixed with either 20 mg NaHSO3 (9.61 mM), 10 mg cysteine (4.13 mM), 25.4 mg GSH (4.13 mM) or their combination. (page 164, right column, “Stability of edaravone in aqueous solutions”.) They teach quantifying edaravone and measuring phenylhydrazine (PHZ) by HPLC. (page 164, right column, “High-performance liquid chromatography analysis”.  See also Figs. 3 and 4.) They teach that edaravone is synthesized from PHZ and ethyl acetylacetonate. If edaravone is hydrolyzed, it yields potentially carcinogenic PHZ. Therefore, PHZ formation during storage should be prevented. (page 165, left column, “PHZ formation”.)  They teach “no formation of PHZ was observed when NaHSO3 + GSH were added to aqueous edaravone”. (paragraph bridging pages 165-166; Fig. 4C.)
Tanaka et al. anticipate the claimed 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) active pharmaceutical ingredient even though it was made by a different process, i.e., dissolving 30 mg edaravone in 20 mL water and, if necessary, adding 1 N aqueous sodium hydroxide, the final pH adjusted to 5–6 by adding 1 N aqueous HCl, and the resulting 8.61 mM edaravone aqueous solution being mixed with either 20 mg NaHSO3 (9.61 mM), 10 mg cysteine (4.13 mM), 25.4 mg GSH (4.13 mM) or their combination. 

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP NO. 7,211,596 (Issued May 1, 2007) (Newly cited by the Examiner).
Claim 22 requires a 3-methyl-1-phenyl-2-pyrazolin-5-one (endaravone) active pharmaceutical ingredient obtained by a process comprising the method of claim 1.
	USP ‘596 teaches an injection which contains as the active ingredient a pyrazolone derivative which typically is Edaravone1, a physiologically acceptable salt thereof, or a hydrate or solvate of either in an amount of 3 to 60 mg/mL. It is excellent in long-term stability, product storage, and suitability for use. (Abstract.) It teaches a medicament comprising edaravone and at least one pharmacologically and pharmaceutically acceptable additive produced by a process comprising:
Edaravone (1 g) was added to 60 mL of ethanol to dissolve the former in the latter. Separately, to 140 mL of water for injection were added 20 mg of disodium edetate, 420 mg of citric acid monohydrate and 294 mg of trisodium citrate to dissolve the latter in the former. These two solutions were mixed with stirring and the mixed solution was adjusted to pH 3.6 with 1 mol/L of hydrochloric acid. Then, water for injection was added to give a total volume of 200 mL, followed by aseptic filtration through a membrane filter. The solution thus obtained was filled into a 10 mL vial. After the air in the head space of the vial was purged with nitrogen, the vial was sealed hermetically with a rubber stopper and an aluminum cap to obtain an injection (the concentration of Edaravone: 5 mg/ml).

(Example 1.) It teaches another medicament comprising edaravone and at least one pharmacologically and pharmaceutically acceptable additive produced by a process comprising the procedure of Example 1 except 196 mg phosphoric acid was used in place of citric acid monohydrate and trisodium citrate.  (Example 2.)
USP ‘596 anticipates the claimed 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) active pharmaceutical ingredient even though it was made by a different process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-5 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN103454370 (Published December 18, 2013) (English Translation referenced infra), LI ET AL. (“Optimization of HPLC determination of phenylhydrazine resisudes in edaravone”, Central South Pharmacy, August 2014, vol. 12, no. 8, pages 814-816) (English Translation provided by Applicants referenced herein), and TANAKA ET AL. (J. Clin. Biochem. Nutr., November 2017, vol. 61, no. 3, pages 164-168) (Published Online October 26, 2017).
The claims drawn to analyzing phenylhydrazine content in a 3-methyl-1-phenyl-2-pyrazoline-5-one [edaravone] pharmaceutical ingredient.  (Claim 1.)
CN ‘370 teaches a method for determining the residue of phenylhydrazine compounds in bulk drugs by using HPLC (high performance liquid chromatography). (page 1 of English Translation, “Technical Field”.) It teaches Edaravone (3-methyl-1-phenyl-2-pyrazoline-5-one) is a brain protective agent developed by Japanese Mitsubishi Chemical Company, clinically, can be used for improving symptoms such as nerves, daily living behaviors and the like of patients suffering from cerebral infarction acute phase, has a slight side effect, is remarkable in curative effect, and has a good prognosis effect. It teaches a method for preparing Edaravone by reacting phenylhydrazine with ethyl acetoacetate in an alcohol solvent at 40-90°C and an acid catalyst. The residual amount of phenylhydrazine in its drug standard is controlled at 25 ppm. (page 1 of English Translation, “Background of the Invention”.) It teaches a trace amount of phenylhydrazine compound (p-hydrazinylbenzenesulfonamide, p-hydrazinylbenzoic acid, phenylhydrazine, p-methanesulfonylphenylhydrazine) in bulk drugs can be detected, and the sensitivity is high (sensitivity can reach 0.75 ppm), which can effectively control the bulk drug quality. (paragraph bridging pages 1-2 of English Translation.) They teach a method of analyzing phenylhydrazine content in bulk drug samples comprising: 1) Taking a proper amount of a sample to be detected, dissolving the same with acetonitrile or methanol or a mixed solvent thereof with water to prepare a “sample solution” with a suitable concentration; 2) Dissolving an appropriate amount of phenylhydrazine compound, dissolving with acetonitrile or methanol or a mixed solvent thereof with water to prepare a “control solution” with a suitable concentration; 3) Taking the sample solution from 1) and the control solution from 2) and a reference solution and injecting the HPLC and determining the residual amount of phenylhydrazine compound in the bulk drugs. (p.3 of English Translation.)
Li et al. teach phenylhydrazine is a necessary raw material for the synthesis of edaravone but because it is highly poisonous, its presence in edaravone needs to be strictly controlled. (p.1 of English Translation.)  They teach that there are three methods for determining phenylhydrazine residues, including HPLC. (Id.) They teach evaluating the stability of phenylhydrazine in different solvents, added antioxidants, and different pH values. (p.2 of English Translation.) They teach phenylhydrazine is unstable in the mixed solution of water and methanol and in pure methanol as used in the literature. (Id.) They teach phenylhydrazine is relatively stable in an acidic solution due to the increase in the stability of phenylhydrazine after salt formations.  Specifically, they added phosphoric acid to water-methanol (65:35) to adjust the pH to 2.0 and teach that 4 g/mL of phenylhydrazine was not degraded.  (p.3 of English Translation.)  They teach making a phenylhydrazine standard solution comprising 0.4 g/mL of phenylhydrazine in a first acidic water and first water-soluble organic solvent (65:35 0.05M ammonium dihydrogen phosphate solution-methanol adjusted to pH 2.0). (p.4 of English Translation.) They teach 3-methyl-1-phenyl-2-pyrazoline-5-one (edavarone) sample solution. (Id.) They teach detecting phenylhydrazine content in both a standard phenylhydrazine solution and a solution of 3-methyl-1-phenyl-2-pyrazoline-5-one. They teach “no obvious phenylhydrazine peak was seen in the six samples” [of edaravone]. (p.5 of English Translation.) 
Tanaka et al. teach edaravone (3-methyl-1-phenyl-2-pyrazolin-5-one) has garnered  attention since its approval for amyotrophic lateral sclerosis in Japan (2015) and the United States (2017). Edaravone is administered intravenously, and as such, is distributed in the form of aqueous solution. (Abstract.) They teach dissolving 30 mg edaravone in 20 mL water and, if necessary, 1 N aqueous sodium hydroxide was added, and the final pH was adjusted to 5–6 by adding 1 N aqueous HCl. The resulting 8.61 mM edaravone aqueous solution was mixed with either 20 mg NaHSO3 (9.61 mM), 10 mg cysteine (4.13 mM), 25.4 mg GSH (4.13 mM) or their combination. (page 164, right column, “Stability of edaravone in aqueous solutions”.) They teach quantifying edaravone and measuring phenylhydrazine (PHZ) by HPLC. (page 164, right column, “High-performance liquid chromatography analysis”;  Figs. 3 and 4.) They teach that edaravone is synthesized from PHZ and ethyl acetylacetonate. If edaravone is hydrolyzed, it yields potentially carcinogenic PHZ. Therefore, PHZ formation during storage should be prevented. See page 165, left column, “PHZ formation”.  Tanaka et al. teach “no formation of PHZ was observed when NaHSO3 + GSH were added to aqueous edaravone”. (paragraph bridging pages 165-166; Fig. 4C.)
The claims differ from the combined teachings of CN ‘370, Li et al., and Tanaka et al. in so far as Applicants were careful to exclude the specific embodiment taught in Li et al. from their claims (“…provided that when the first water-soluble organic solvent is methanol, the first acidic water is at least one selected from the group consisting of hydrochloric acid, an aqueous acetic acid solution, an aqueous trifluoroacetic acid solution, an aqueous formic acid solution and an aqueous perchloric acid solution…”), i.e., the claims exclude phosphoric acid as taught in Li et al. if the water-soluble organic solvent is methanol as also taught in Li et al.
The claims are an obvious modification of the known prior art methods of analyzing phenylhydrazine content in edaravone samples by HPLC. The claims are an obvious modification of these known methods because they are merely the routine optimization of known prior art variables to yield predictable results.  
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the cited prior art discloses the general conditions for analyzing phenylhydrazine content in samples of edaravone (3-methyl-1-phenyl-2-pyrazolin-5-one) by HPLC.  The prior art teaches making a control solution of phenylhydrazine dissolved with acetonitrile or methanol or a mixed solvent thereof with water to prepare a “control solution” with a suitable concentration, making a sample solution of the sample to be detected, dissolving the same with acetonitrile or methanol or a mixed solvent thereof with water to prepare a “sample solution” with a suitable concentration, and using HPLC to determine the residual amount of phenylhydrazine compound in the sample solution (CN ‘370). The prior art teaches that phenylhydrazine is most stable under acidic conditions and teaches using an acid (phosphoric acid) to make a stable phenylhydrazine salt solution at pH of 2.0 for HPLC analysis (Li et al.).
A person of ordinary skill in the art would therefore recognize that solvents and acids are predictable result effective variables in the HPLC analysis of phenylhydrazine content in samples of edaravone (3-methyl-1-phenyl-2-pyrazolin-5-one).The use different acids to stabilize phenylhydrazine in solution (via predictable salt formation as taught in Li et al.) and/or different solvent systems to dissolve phenylhydrazine and/or edaravone prior to HPLC analysis would have been obvious to a person of ordinary skill in the art.  Li et al. teach phenylhydrazine is relatively stable in an acidic solution due to the increase in the stability of phenylhydrazine after salt formations.  Specifically, they added phosphoric acid to water-methanol (65:35) to adjust the pH to 2.0 and teach that 4 g/mL of phenylhydrazine was not degraded.  Applicants, however, exclude this specific embodiment taught in Li et al. from their claims by excluding phosphoric acid as an acid if methanol is the first water-soluble organic acid.  It would have been obvious, however, to use any common acid to adjust the pH of a phenylhydrazine and edaravone sample solutions to about 2.0 with the predictable result of formation of the corresponding stable phenylhydrazine salt.  Alternatively, it would be obvious to use a different water-soluble organic solvent such as acetonitrile in place of the methanol taught in Li et al. to dissolve phenylhydrazine and/or edaravone in sample solutions for HPLC analysis. For example, Li et al. teach the HPLC mobile phase uses the same solvent system used to dissolve the samples (65:35 ammonium dihydrogen phosphate solution-methanol). CN ‘370 teaches HPLC mobile phases and solvents for sample solutions include acetonitrile or methanol or a mixed solvent thereof with water. A person of skill in the art would therefore reasonably expect acetonitrile could be predictably substituted for methanol as the water-soluble organic solvent in the methods taught by Li et al.  
Given the high level of ordinary skill in the art as evidenced by the cited prior art, it would have been obvious to modify the acid used to make a phenylhydrazine salt, e.g., the predictable substitution of hydrochloric acid for phosphoric acid taught in Li et al. to make the phenylhydrazine chloride salt, and/or to use acetonitrile in place of methanol as the water-soluble organic solvent taught in Li et al., e.g., dissolving phenylhydrazine and edaravone samples in phosphoric acid to water-acetonitrile (65:35) and adjusting to pH of 2.0.  Such obvious modifications of result effective variables would predictably result in samples suitable for injection in an HPLC with a mobile phase comprising the same or similar solvent system used to dissolve the samples to determine phenylhydrazine content of the edaravone sample. 
Regarding claim 2, which requires preparing the phenylhydrazine standard solution and preparing the 3-methyl-1-phenyl-2-pyrazolin-5-one sample solution, the prior art teaches such preparation. Indeed, one cannot “obtain” the required first and second measured values of the claimed solutions without first preparing such solutions.
Regarding claim 3, which requires measuring the phenylhydrazine content in the two solutions by HPLC, such is expressly taught by the cited prior art.
Regarding claim 4, which requires the first and second acidic water include hydrochloric acid in a range of 0.01 mol/L to 5 mol/L, as discussed supra the substitution of hydrochloric acid for phosphoric acid would have been obvious.  Li et al. teach 0.05M ammonium dihydrogen phosphate solution-methanol adjusted to pH 2.0.  Thus, 0.05 mol/L (0.05M) hydrochloric acid-methanol adjusted to pH 2.0, for example, would have been an obvious solution for dissolving the first and second solutions.  This would predictably make a stable phenylhydrazine chloride salt in the solutions suitable for HPLC analysis.
Regarding claim 5, which requires the volume ratio of the acidic water and the water-soluble organic solvent in the solutions is in a range of 3:1 to 4:5, Li et al. teach the ratio of acidic water (0.05M ammonium dihydrogen phosphate solution) and water-soluble organic solvent (methanol) is 65:35 (~2:1), thus falling within the scope of the claimed range of 3:1 to 4:5. 
Regarding claim 22, which requires a 3-methyl-1-phenyl-2-pyrazolin-5-one (endaravone) active pharmaceutical ingredient obtained by a process comprising the method of claim 1, as the claimed process is obvious for the reasons discussed supra, the claimed endaravone made the process is also obvious.  Indeed, as the cited prior art expressly teaches a 3-methyl-1-phenyl-2-pyrazolin-5-one (endaravone) active pharmaceutical ingredient, claim 22 is anticipated by the cited prior art, regardless of how the endaravone is made.
Thus, the claimed method of analyzing a phenylhydrazine content in a 3-methyl-1-phenyl-2-pyrazolin-5-one (endaravone) active pharmaceutical ingredient is properly rejected as being obvious over the combined teachings of cited prior art.  It is evident from the cited prior art that Applicants did not invent using HPLC to detect phenylhydrazine content in a 3-methyl-1-phenyl-2-pyrazolin-5-one (endaravone) drug sample.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


U.S. Patent No. 7,211,596
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7,211,596. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘596 patent claims anticipate the claimed “medicament” in so far as the injectable pharmaceutical compositions claimed in the ‘596 patent are a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) active pharmaceutical ingredient.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
U.S. Patent No. 9,956,203
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,956,203. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘203 patent claims anticipate the claimed “medicament” in so far as the plastic containers claimed in the ‘203 patent comprise a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient and at least one pharmacologically and pharmaceutically acceptable additive.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

U.S. Patent No. 10,987,341
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,987,341. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘341 patent claims anticipate the claimed “medicament” in so far as the edaravone suspensions claimed in the ‘341 patent are a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) active pharmaceutical ingredient.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

U.S. Patent No. 11,241,416
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,241,416. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘416 patent claims anticipate the claimed “medicament” in so far as the edaravone suspensions claimed in the ‘416 patent are a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) active pharmaceutical ingredient.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Application No. 17/308,399
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/308,399 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘399 application claims anticipate the claimed “medicament” in so far as the edaravone suspensions claimed in the ‘399 application are a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) active pharmaceutical ingredient.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Statutory Double Patenting
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 and 22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 and 22 of copending Application No. 17/536,947 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 3-Methyl-l-phenyl-2-pyrazolin-5-one (non-proprietary name: "Edaravone", trade name: "Radicut"; manufactured and sold by Mitsubishi Pharma Corporation. hereinafter referred to as Edaravone). See col. 1, lines 53-57.